Citation Nr: 0010840	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chest pains.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pilonidal cyst.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for burning eyes.

6.  Entitlement to a compensable rating for a skin disorder 
of the scalp.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for chest pains and headaches comes before the 
Board of Veterans' Appeals (Board) by order of the United 
States Court of Appeals for Veterans Claims (Court) dated 
February 12, 1999, which vacated a May 1997 Board decision as 
to this issue and remanded the matter for further 
development.

The remaining issues listed on the title page of this 
decision arise by perfected appeal from a May 1999 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to a compensable rating for a skin 
disorder of the scalp, whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a pilonidal cyst, and entitlement to service 
connection for high blood pressure are addressed in a remand 
order at the end of this decision.


FINDINGS OF FACT

1.  In February 1964 the Board, inter alia, denied 
entitlement to service connection for chest pains and 
headaches.

2.  The evidence submitted since the February 1964 Board 
decision as to the issue of entitlement to service connection 
for headaches includes only cumulative information which by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The evidence submitted since the February 1964 Board 
decision as to the issue of entitlement to service connection 
for chest pains includes information not previously 
considered which bears directly and substantially upon 
specific matters under consideration.

4.  The veteran has not provided competent medical evidence 
demonstrating that his present chest pains are the result of 
an injury or disease incurred in, or aggravated by, active 
service.

5.  The veteran has not provided competent medical evidence 
demonstrating that he has a present disability manifested by 
burning eyes that is related to active service.


CONCLUSIONS OF LAW

1.  The February 1964 Board decision, which denied 
entitlement to service connection for chest pains and 
headaches, is final.  38 U.S.C.A. § 4004 (West 1958); 
38 C.F.R. § 19.5 (1963); (currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999)).

2.  Evidence submitted since the February 1964 Board decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for 

headaches is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  Evidence submitted since the February 1964 Board decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for chest pains is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for chest pains.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for burning eyes.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  See Reyes 
v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required that in 
order to reopen a finally denied claim there be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the prior 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
The U.S. Court of Appeals for the Federal Circuit has 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

With respect to the issue of reopened claims, the Court held 
that even assuming that newly presented evidence was material 
a reopened claim could be denied in the clear absence from 
the total record of a required element of a well-grounded 
claim.  Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Headaches

In February 1964 the Board denied entitlement to service 
connection for headaches.  That decision is final.  
38 U.S.C.A. § 4004 (West 1958); 38 C.F.R. § 19.5 (1963); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999)).

The evidence as to this matter submitted since the February 
1964 denial consists of the veteran's additional statements 
in support of the claim.  No other evidence pertinent to this 
issue was provided.  The Board notes the veteran's argument 
as to the inservice incurrence of a headache disorder was 
considered in the February 1964 decision.  Furthermore, the 
veteran's statements are lay assertions, and "lay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108."  Allday v. Brown, 7 Vet. App. 517, 526 
(1995).

Therefore, as the information submitted in support of the 
application to reopen the claim is cumulative of evidence 
previously considered, the Board finds no "new and 
material" evidence has been submitted.  The evidence added 
to the claims file since the prior decision does not bear 
substantially on the specific matter under consideration and 
need not be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a).

The Board also finds that the veteran has not identified the 
existence of any additional evidence sufficient to warrant 
further development.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Chest Pains

In February 1964 the Board denied entitlement to service 
connection for chest pains.  The decision which was not 
appealable is final.  38 U.S.C.A. § 4004; 38 C.F.R. § 19.5.

The evidence submitted as to this issue since the denial of 
the veteran's claim in February 1964 includes information 
which bears directly and substantially upon specific matters 
under consideration.  That evidence includes medical reports 
not of record at the time of the prior decision which provide 
a diagnosis of costochondritis of the chest.

Therefore, the Board finds that the evidence added to the 
record is "new" since it was not available for review in 
February 1964, and that it is "material" since it bears 
directly on a matter which was the basis of the prior denial 
of service connection.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  As the Board finds the evidence 
is "new and material" to the veteran's claim the claim is 
reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must also 
determine whether a well-grounded claim has been submitted 
and, if so, whether VA has met its duty to assist in the 
development of the claim prior to a de novo review on the 
merits of the claim.  See Elkins, 12 Vet. App. 209; Winters, 
12 Vet. App. 203.  These matters are addressed in a following 
section of this decision.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service a combination of 
manifestations are required to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991) a person who 
submits a claim for benefits under a law administered by VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Court has held that a well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service, or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Chest Pains

Service medical records are negative for report or treatment 
for chest pains; however, an April 1956 x-ray examination 
revealed a suspicious shadow to the veteran's right upper 
lobe.  A subsequent chest x-ray in April 1956 was essentially 
negative.  Chest x-rays in September 1956, April 1957, 
January 1958, and January 1959 were negative.  The veteran's 
March 1959 separation examination noted a chest x-ray was 
essentially negative but that the veteran should have repeat 
chest x-rays every 6 months.  No rationale for this 
recommendation was provided.  

In his September 1962 application for VA benefits the veteran 
reported chest pains which began in March 1958.  VA 
examination in November 1962 included a diagnosis of chest 
pain, by history, etiology undetermined.  An x-ray 
examination of the chest was negative.

A July 1994 private medical report included a diagnosis of 
costochondritis of the chest.  No opinion as to etiology was 
provided.

In correspondence in support of the claim the veteran 
reported he had been beaten with punches to the chest area 
during basic training.  He stated he experienced chest pains 
prior to his release from active service which continued to 
bother him.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran's present chest pains are due to an 
injury or disease incurred in, or aggravated by, active 
service.  The Board notes the veteran's service medical 
records show he received repeated chest x-rays during active 
service which were essentially negative and that no diagnosis 
related to chest pain were reported.  

Although the November 1962 VA examiner included a diagnosis 
of chest pains, by history, of undetermined etiology, no 
opinion relating chest pains to active service was provided.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board also notes the July 1994 private 
medical report which included a diagnosis of costochondritis 
of the chest did not relate the disorder to the veteran's 
active service.  

The only evidence of present chest pains related to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for chest pains.  See 
38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim on a basis different from that of the original RO 
determination, the record reflects the veteran has 
consistently argued for entitlement to service connection 
throughout the course of his appeal.  Therefore, the Board 
concludes the veteran has not been prejudiced by this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes the benefit of the doubt rule does not 
relieve the veteran of his obligation to submit a well-
grounded claim.  See 38 C.F.R. § 3.102 (1999).
The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344. 

Burning Eyes

Service medical records dated in March and July 1957 show the 
veteran was treated for burning eyes.  The veteran's March 
1959 separation examination reported a normal clinical 
evaluation of the eyes.

In his September 1999 substantive appeal the veteran reported 
his doctors told him he had damaged blood vessels in his eyes 
that caused pain and burning and that a long term history of 
high blood pressure would cause the eyes to burn.  He stated 
he experienced blurred vision because of this disorder.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has a present eye disability related 
to an injury or disease incurred in, or aggravated by, active 
service.  The Board notes there is no medical evidence of a 
present disability and no evidence of a chronic eye disorder 
during service.  The veteran's March 1959 separation 
examination found his eyes were normal. 

The only evidence of a present disability related to active 
service is the veteran's own opinion which is not a competent 
medical opinion.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494; see also Savage, 10 Vet. App. at 497.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
burning eyes.  See 38 U.S.C.A. § 5107(a).

The Board also finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight, 131 F.3d 1483; 
Epps, 9 Vet. App. at 344.


ORDER

New and material evidence not having been submitted as to the 
issue of entitlement to service connection for headaches, the 
claim is denied.

New and material evidence having been submitted as to the 
issue of entitlement to service connection for chest pains, 
the claim is reopened.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for burning eyes is denied.


REMAND

Initially, the Board notes that the veteran's higher rating 
claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Based upon a review of the evidence of record, the Board 
finds additional development is required for an adequate 
determination of this matter.  The Board notes the veteran 
indicated that his service-connected skin disability has 
increased in severity but that the record does not reflect he 
received a VA examination to evaluate the disorder.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining 
adequate VA examinations.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that an adequate medical examination for 
disorders with fluctuating periods of outbreak and remission 
requires a discussion of symptomatology during an active 
phase.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

With regard to the claims of service connection for pilonidal 
cyst and high blood pressure, the veteran has claimed 
treatment for pertinent disability within the first post 
service year.  There is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995), Graves v. Brown, 8 
Vet. App. 525 (1996).  As the veteran has identified records 
which could possibly reopen and/or make his claims well 
grounded, and as these records are reportedly in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected skin 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  
The examiner is specifically requested to 
comment on the present manifestations of 
the disease, and discuss the relative 
stage and frequency of the observed 
symptomatology.

2.  After ascertaining the location of 
the VA facility where the veteran 
received treatment in the late 1950's or 
early 1960's, the RO should attempt to 
obtain those records and associate them 
with the claims folder.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


- 15 -


